
	
		III
		111th CONGRESS
		2d Session
		S. RES. 158
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Kerry (for himself,
			 Mr. Kennedy, Mr. Reed, Mr.
			 Whitehouse, and Mr. Graham)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			March 10, 2010
			Committee discharged; considered, amended, and agreed to
			 and with an amended preamble
		
		RESOLUTION
		To commend the American Sail Training
		  Association for advancing international goodwill and character building under
		  sail.
	
	
		Whereas
			 the American Sail Training Association (ASTA) is an educational nonprofit
			 corporation whose declared mission is to encourage character building
			 through sail training, promote sail training to the North American public and
			 support education under sail;
		Whereas
			 since its founding in 1973, ASTA has supported character-building experiences
			 aboard traditionally rigged sail training vessels and has established a program
			 of scholarship funds to support such experiences;
		Whereas
			 ASTA has a long history of tall ship races, rallies, and maritime festivals,
			 dating back as far as 1976;
		Whereas
			 each year since 2001, ASTA has held the Tall Ships Challenge, a
			 series of races and maritime festivals that involve sail training vessels,
			 trainees, and crews from all the coasts of the United States and around the
			 world;
		Whereas
			 the Tall Ships Challenge series has reached an audience of approximately
			 8,000,000 spectators and brought more than $400,000,000 to more than 30 host
			 communities;
		Whereas
			 ASTA supports a membership of more than 200 sail training vessels, including
			 barks, barques, barkentines, brigantines, brigs, schooners, sloops, and
			 full-rigged ships, which carry the flags of the United States, Canada, and many
			 other nations and have brought life-changing adventures to thousands of young
			 trainees;
		Whereas
			 ASTA has held a series of more than 30 annual sail training conferences in
			 cities throughout the United States and Canada, including the Safety Under Sail
			 Forum and the Education Under Sail Forum;
		Whereas
			 ASTA has collaborated extensively with the Coast Guard and with the premier
			 sail training vessel of the United States, the square-rigged barque USCGC
			 Eagle;
		Whereas
			 ASTA publishes Sail Tall Ships, a periodic directory of sail
			 training opportunities;
		Whereas
			 in 1982, ASTA supported the enactment of the Sailing School Vessel Act of 1982,
			 title II of Public Law 97–322 (96 Stat. 1588);
		Whereas
			 ASTA has ably represented the United States as a founding member of the
			 national sail training organization in Sail Training International, the
			 recognized international body for the promotion of sail training, which has
			 hosted a series of international races of square-rigged and other traditionally
			 rigged vessels since the 1950s; and
		Whereas
			 ATSA collaborates with port partners around North America to produce the
			 Tall Ships Challenge races and maritime events, drawing sail
			 training vessels from around the world: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the American Sail Training
			 Association for advancing character building experiences for youth at sea in
			 traditionally rigged sailing vessels and the finest traditions of the
			 sea;
			(2)commends the American Sail Training
			 Association for acting as the national sail training association of the United
			 States and representing the sail training community of the United States in the
			 international forum; and
			(3)encourages all people of the United States
			 and the world to join in celebration of the Tall Ships Challenge
			 races and in the character-building and educational experience that the races
			 represent for the youth of all nations.
			
